DETAILED ACTION
Introduction
Claims 1, 3, and 5-11 have been examined in this application. Claims 1 and 5-9 are amended. Claim 3 is original. Claims 10 and 11 are new. Claims 2 and 4 are cancelled. This is a non-final office action in response to the arguments and amendments filed 8/24/2022 and request for continued examination filed 9/21/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-179944 filed in Japan on 09/20/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 8/24/2022, have been fully considered.
Regarding the remarks pertaining to the previous claim terms interpreted under 112(f) (presented on p. 5, ln. 4-7), the remarks are acknowledged and due to the claim amendments, no terms in the claim are now interpreted as invoking 112(f).
Regarding the arguments pertaining to the previous rejections under 112 (presented on p. 5, ln. 8-11), the arguments and amendments are persuasive, and the previous rejections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 103 (presented on p. 5, ln. 12 – p. 7, ln. 4), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2015/0123947A1 (Jubner et al.) as well as the previously cited art of US2015/0346724A1 (Jones et al.), US2020/0089226A1 (Breisinger et al.), and US2020/0255047A1 (Boittiaux et al.).
Claim Objections
Claim 11 is objected to because of the following informalities: 
In Claim 11, “a detection sensor” should instead read “a detector” or “a sensor” to avoid redundant language.
In Claim 11 “the gripping by the occupant relative to the designated position” should instead read “the gripping by the occupant of the designated position” for consistency with previous limitations in the Claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 11, the phrase “wherein the designated position is changed on both sides of the steering wheel…” renders the claims indefinite. The phrase implies two sides of a steering wheel, but provides no basis to determine what is considered a “side” or how the steering wheel is to be divided into sides. Upon review of the specification for clarity, the specification describes multiple ways to evaluate sides of a steering wheel, such as “each of left and right sides” (specification ¶0007) and “The sensors 32 (32A to 32D) may be arranged on both sides of the lamp portions 30 (30A to 30D) in the circumferential direction” (specification ¶0039). It is generally unclear what “both sides” in the phrase is relative to, and whether it refers to one of the descriptions of sides in the specification or something else. The claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “wherein the designated position is changed on both of a left and right side of the steering wheel, with respect to a straight advancing steering position.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0123947A1 (Jubner et al.). in view of Publication US2015/0346724A1 (Jones et al.), further in view of Published Application US2020/0089226A1 (Breisinger et al.).

Regarding Claim 1, Jubner et al. discloses an operation status detection device (see [0048] steering wheel and processor, for detecting operations such as gestures), comprising:
a lamp (see Figure 6, [0048-0049] outward facing light emitters 105-108 for illumination of part of the steering wheel rim) configured to request that an occupant performs an operation task of gripping a designated position of a steering wheel (see [0045] illumination indicates at which location the driver should perform gestures, which [0056] can be grabbing of the steering wheel), which is gripped and operated by the occupant when the occupant performs a driving operation (see Figure 13, [0073] grabbing the rim and exiting autonomous drive mode to drive in normal mode),
a sensor (see Figure 6, [0046, 0048] detectors (e.g. 201 and 202)) configured to detect the operation task of the occupant relative to the steering wheel (see [0046] light detectors providing touch detection for a particular portion of the rim, which can be adjacent an outward light emitter); and
an ECU (see [0048] processor operating detectors) configured to determine whether or not the occupant is able to operate the steering wheel (see [0073] determining exiting autonomous mode by the grabbing of the steering wheel),
wherein the lamp includes a light emitting part (see Figure 6, [0048] outward facing light emitters) that is mounted on a rim of the steering wheel (see Figures 2-6, [0048]) at the designated position (see [0045, 0056] the illumination indicating at which location the gesture should be performed) and is configured to notify the occupant of the designated position, by being turned on (see [0045] notifying the requested gesture location, by illumination), and
wherein the sensor is configured to detect the operation task by detecting the gripping by the occupant of the designated position (see [0048] detecting gestures, including [0056] grabbing), which is notified with the lamp being turned on (see [0045] notified by illumination), the sensor being mounted on the rim of the steering wheel at the designated position (see Figure 6, [0046-0048] detectors mounted in the rim at positions corresponding to the outward facing light emitters) adjacent to the lamp in a circumferential direction in a cross section of the rim (see Figures 2, 3, and 6, the light detectors (e.g. 201, 202), adjacent to the outward light emitters (e.g. 105) on the PCB, which is in a same direction as the circumference of the steering wheel rim at that location).
Examiner’s note: the arrangement of the lamp and sensor (as disclosed in the prior art) would also have been an obvious matter of design choice, since applicant has not disclosed that the particular arrangement solves any stated problem or is for any particular purpose.


Jubner et al. further discloses a driving assist device of a vehicle performing driving (see [0070] autonomous drive capability).

Jubner et al. does not explicitly recite the steering wheel:
which is operated by a driving assist device of a vehicle when the driving operation is performed by the driving assist device.
In other words, it is not explicit in Jubner et al. that the operation of the autonomous driving would also operate the steering wheel itself.

However, Jones et al. teaches a steering system for driving assist functions (see [0012, 0020] actuators for autonomous driving including steering, including:
a steering wheel which is operated by a driving assist device of a vehicle when the driving operation is performed by the driving assist device (see [0022], In an autonomous mode of operation, inputs to the steering wheel 104 can be performed automatically by the processor 142. The processor 142 and the steering controller 122 can send command signals to the feedback motor 110 of the steering wheel 104, to indicate the steering input, by [0013] providing force to the steering wheel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Jubner et al. to additionally operate the steering wheel by the driving assist device, as is taught by Jones et al., with the motivation of improving operator confidence and satisfaction by providing steering feel feedback and by indicating to the operator what inputs are being sent to the steering system (see Jones et al. [0013, 0022]).


As above, Jubner et al. discloses the lamp configured to request a gripping of a designated position of a steering wheel (see [0045, 0056]) and further discloses determining the grabbing of the steering wheel to exit autonomous driving (see [0073]).

Jubner et al. does not explicitly recite the ECU to determine whether or not the occupant is able to operate the steering wheel:
based on whether or not completion of the operation task is detected by the sensor within a predetermined time after the request part lamp requests the operation task.

However, Breisinger et al. teaches a technique to end autonomous driving (see [0056] a sequence to end of highly automated driving), to determine whether or not the occupant is able to operate the steering wheel (see [0071] the driver taking over the driving task by taking his hands to the steering wheel):
based on whether or not completion of the operation task is detected by the sensor within a predetermined time (see Figure 3, [0063-0073], based on the driver either taking over or not ([0025] using a sensor on the steering wheel) within the specified time intervals) after the request part lamp requests the operation task (see Figure 3, [0060] after the original light emitting at |=|0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exiting of autonomous driving by the device of Jubner et al. to detect the operation task within a predetermined time after the request, as taught by Breisinger et al., with the motivation of improving the communication to the user and making the device more user-friendly by providing an intuitive way for the driver to recognize the correction action to take over the driving task (see Breisinger et al. [0011, 0022]).

Regarding Claim 3, Jubner et al. discloses the operation status detection device according to claim 1, wherein the designated position is disposed at one place on each of left and right sides, with respect to a vehicle straight advancing steering position, of the steering wheel (see [0045] illumination of location at which the driver should perform gesture, [0073] a grabbing gesture to exit autonomous driving, and Figure 16, [0085] grabbing at locations 419, on places on each of the left and right side).

Regarding Claim 5, Jubner et al. discloses wherein the ECU is configured to determine that the occupant is able to operate the steering wheel in a case in which completion of the operation task is detected (see [0073] determining exiting autonomous mode by the grabbing of the steering wheel).

Jubner et al. does not explicitly recite the operation status detection device according to claim 1, wherein the ECU is configured to determine that the occupant is able to operate the steering wheel in a case in which completion of the operation task is detected within a predetermined time after the operation task is requested.

However, Breisinger et al. teaches the technique as above, configured to determine that the occupant is able to operate the steering wheel:
in a case in which completion of the operation task is detected within a predetermined time after the operation task is requested (see Figure 3, [0063-0073], for a case of the driver taking over ([0025] using a sensor on the steering wheel) within one of the specified time intervals (e.g. Δt1, Δt2…) after the original light emitting at |=|0).
The motivation to combine Jubner et al. and Breisinger et al. was provided above in the rejection of Claim 1.

Regarding Claim 6, Jubner et al. discloses the operation status detection device according to claim 1, wherein the ECU is configured to determine that the occupant is able to operate the steering wheel (see [0073] determining exiting autonomous mode by the grabbing of the steering wheel) in a case in which a completion state of the operation task continues (see [0056] the grab gesture being a continuous type of action).

Regarding Claim 7, Jubner et al. does not explicitly recite the operation status detection device according to claim 1, wherein the lamp requests the operation task again in a case in which completion of the operation task is not detected within a predetermined time after the operation task is requested.

However, Breisinger et al. teaches the technique as above,
wherein the lamp requests the operation task again (see Figure 3, [0063-0064] the length of the glowing display on the steering wheel is reduced (a subsequent request with a new light configuration)) in a case in which completion of the operation task is not detected within a predetermined time after the operation task is requested (see [0064] when the driver does not take over the driving task within the particular time).
The motivation to combine Jubner et al. and Breisinger et al. was provided above in the rejection of Claim 1.

Regarding Claim 8, as above, Jubner et al. discloses the designated position corresponding to the illuminated portion of the steering wheel (see [0045] and mapping above).

Jubner et al. does not explicitly recite the operation status detection device according to claim 7, wherein the designated position is changed on both sides of the steering wheel when the operation task is requested again.

However, Breisinger et al. teaches the technique as above,
wherein the illuminated position is changed on both sides of the steering wheel when the operation task is requested again (see Figure 3, [0064], the length reduced resulting in a smaller portion of the steering wheel being illuminated on both left and right sides).
Examiner’s note: the particular arrangement of the designated position (as taught in the prior art) would also have been an obvious matter of design choice, since applicant has not disclosed that the particular arrangement solves any stated problem or is for any particular purpose.
The motivation to combine Jubner et al. and Breisinger et al. was provided above in the rejection of Claim 1.

Regarding Claim 9, Jubner et al. discloses wherein the ECU is configured to determine that the occupant is not able to operate the steering wheel (see [0073] determining whether or not the user grabs the steering wheel).

Jubner et al. does not explicitly recite the operation status detection device according to claim 7, wherein the ECU is configured to determine that the occupant is not able to operate the steering wheel when the completion of the operation task is not detected within the predetermined time despite the operation task having been requested a predetermined number of times.

However, Breisinger et al. teaches the technique as above, wherein the occupant is not able to operate the steering wheel: 
when the completion of the operation task is not detected within the predetermined time despite the operation task having been requested a predetermined number of times (see Figure 3, [0064-0066], the driver not taking over when the time reaches ΔtG  (after a set n number of times)).
The motivation to combine Jubner et al. and Breisinger et al. was provided above in the rejection of Claim 1.

Regarding Claim 11, Jubner et al. discloses an operation status detection device(see [0048] steering wheel and processor, for detecting operations such as gestures), comprising:
a lamp (see Figure 6, [0048-0049] outward facing light emitters 105-108 for illumination of part of the steering wheel rim) configured to request that an occupant performs an operation task of gripping a designated position of a steering wheel (see [0045] illumination indicates at which location the driver should perform gestures, which [0056] can be grabbing of the steering wheel), which is gripped and operated by the occupant when the occupant performs a driving operation(see Figure 13, [0073] grabbing the rim and exiting autonomous drive mode to drive in normal mode), 
a detection sensor (see Figure 6, [0046, 0048] detectors (e.g. 201 and 202)) configured to detect the operation task of the occupant relative to the steering wheel (see [0046] light detectors providing touch detection for a particular portion of the rim, which can be adjacent an outward light emitter); and
an ECU (see [0048] processor operating detectors) configured to determine whether or not the occupant is able to operate the steering wheel (see [0073] determining exiting autonomous mode by the grabbing of the steering wheel) 
wherein the lamp is mounted on a rim of the steering wheel (see Figures 2-6, [0048]) and is configured to notify the occupant of the designated position (see [0045, 0056] the illumination indicating at which location the gesture should be performed), by being turned on (see [0045] notifying the requested gesture location, by illumination), 
wherein the sensor is configured to detect the operation task by detecting the gripping by the occupant relative to the designated position (see [0048] detecting gestures, including [0056] grabbing), which is notified with the lamp being turned on (see [0045] notified by illumination), wherein the ECU is configured to determine that the occupant is able to operate the steering wheel in a case in which a completion state of the operation task continues (see [0056] the grab gesture being a continuous type of action).


Jubner et al. further discloses a driving assist device of a vehicle performing driving (see [0070] autonomous drive capability).

Jubner et al. does not explicitly recite the steering wheel:
which is operated by a driving assist device of a vehicle when the driving operation is performed by the driving assist device.
In other words, it is not explicit in Jubner et al. that the operation of the autonomous driving would also drive the steering wheel itself.

However, Jones et al. teaches a steering system for driving assist functions (see [0012, 0020] actuators for autonomous driving including steering, including:
a steering wheel which is operated by a driving assist device of a vehicle when the driving operation is performed by the driving assist device (see [0022], In an autonomous mode of operation, inputs to the steering wheel 104 can be performed automatically by the processor 142. The processor 142 and the steering controller 122 can send command signals to the feedback motor 110 of the steering wheel 104, to indicate the steering input, by [0013] providing force to the steering wheel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Jubner et al. to additionally operate the steering wheel by the driving assist device, as is taught by Jones et al., with the motivation of improving operator confidence and satisfaction by providing steering feel feedback and by indicating to the operator what inputs are being sent to the steering system (see Jones et al. [0013, 0022]).


As above, Jubner et al. discloses the lamp configured to request a gripping of a designated position of a steering wheel (see [0045, 0056]) and further discloses determining the grabbing of the steering wheel to exit autonomous driving (see [0073]), and the designated position corresponding to the illuminated portion of the steering wheel (see [0045] and mapping above).

Jubner et al. does not explicitly recite the ECU to determine whether or not the occupant is able to operate the steering wheel:
based on whether or not completion of the operation task is detected by the sensor within a predetermined time after the lamp requests the operation task,
wherein the designated position is changed on both sides of the steering wheel when the operation task is requested again.

However, Breisinger et al. teaches a technique to end autonomous driving (see [0056] a sequence to end of highly automated driving), to determine whether or not the occupant is able to operate the steering wheel (see [0071] the driver taking over the driving task by taking his hands to the steering wheel):
based on whether or not completion of the operation task is detected by the sensor within a predetermined time (see Figure 3, [0063-0073], based on the driver either taking over or not ([0025] using a sensor on the steering wheel) within the specified time intervals) after the lamp requests the operation task (see Figure 3, after the original light emitting at |=|0),
wherein the illuminated position is changed on both sides of the steering wheel when the operation task is requested again (see Figure 3, [0064], the length reduced resulting in a smaller portion of the steering wheel being illuminated on both left and right sides).
Examiner’s note: the particular arrangement of the designated position (as taught in the prior art) would also have been an obvious matter of design choice, since applicant has not disclosed that the particular arrangement solves any stated problem or is for any particular purpose.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exiting of autonomous driving by the device of Jubner et al. to detect the operation task within a predetermined time after the request, as taught by Breisinger et al., with the motivation of improving the communication to the user and making the device more user-friendly by providing an intuitive way for the driver to recognize the correction action to take over the driving task (see Breisinger et al. [0011, 0022]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0123947A1 (Jubner et al.). in view of Publication US2015/0346724A1 (Jones et al.), further in view of Published Application US2020/0089226A1 (Breisinger et al.), further in view of Published Application US2020/0255047A1 (Boittiaux et al.).

Regarding Claim 10, Jubner et al. discloses wherein the sensors are mounted around the rim of the steering wheel (see Figures 2-6, [0046]).

Jubner et al. does not explicitly recite the operation status detection device according to claim 1, wherein the sensors are mounted in a winding manner around the rim of the steering wheel.

However, Boittiaux et al. teaches a device for steering wheel proximity sensors (see [0014]),
wherein the sensors are mounted in a winding manner around the rim of the steering wheel (see Figure 1, [0010, 0028], a flexible detection layer can be wound round the hoop (and see [0078] the hoop being the rim)).
Examiner’s note: the arrangement of the sensor (as taught in the prior art) would also have been an obvious matter of design choice, since applicant has not disclosed that the particular arrangement solves any stated problem or is for any particular purpose.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensors of Jubner et al. to instead be capacitive type sensors with a wound construction, as taught by Boittiaux et al., with the motivation of reducing cost by simplifying the manufacturing of the steering wheel (see Boittiaux et al., [0003, 0014]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20190009676-A1 teaches subject matter including a display and sensor arrangement in a steering wheel rim (see e.g. Figure 3C).
US-20200023830-A1 teaches subject matter including illumination changing on both sides of a steering wheel with respect to changing modes of a vehicle (see e.g. Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619